Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 
Claims 1,2,4-6 and 8-14 are pending. Claims 3 and 7 have been cancelled. Claim 14 is new. Claim 1 has been amended.


All prior rejections are maintained for the reasons set forth below 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (EP 437713) in view of Corradini (US 2008/0287330) and Gohl (US 2004/0138084).

	Jung does not teach claimed chelants.
Corradini teaches that preventing hard water scale from depositing on laundry is effectively achieved by including the water softening agents such as diethylenetriaminepenta(methylene phosphonic acid), citric acid and EDTA (paragraph 0030-0032) in laundry detergents (paragraph 0018) and can contain less than 15% surfactant or be free of surfactants (paragraph 0010) and these are added in the main wash cycle from the dispensing drawer of the washing machine (claim 4).
Gohl teaches that sequestrants such as hydroxyethylidene diphosphonate and diethylenetriamine penta(methylenephosphonate) are added to laundry detergents or 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jung by incorporating diethylenetriaminepenta(methylene phosphonic acid) and hydroxyethylidene diphosphonate and citric acid chelants as water softening agents in the wash cycle as Corradini teaches diethylenetriaminepenta(methylene phosphonic acid) are effective at removing water hardness and Jung teaches hardness removal enhances cleaning benefits when added to the detergent and Gohl teaches mixtures hydroxyethylidene diphosphonate and diethylenetriamine penta(methylenephosphonate) added to laundry detergents provide good sequestration. Arriving at the claimed ratio from a combination of two sequestrants would be obvious as it is within routine skill in the art to determine the appropriate ratio of mixtures for the benefit of chelation in laundering. Applicant has not demonstrated the criticality of the ratio of the two chelants therefore, selection from a known list of art recognized effective chelants in any ratio is obvious. Using greater than 50% water softener treated water would be obvious to maximize the harness removal and therefore prevent scale deposition and prevent interaction with detergent agents to enhance cleaning of the soiled and stained laundry. 
It would have been further obvious to use at least 50% treated water by the total volume of water used by the automatic laundry machine for treating fabrics during one wash cycle as Jung teaches all the water including the fresh water can be pre-softened by contact with the softening agent prior to be admitted into the washing machine tub for use .

Claims 6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (EP 437713) in view of Corradini (US 2008/0287330) Gohl (US 2004/0138084) and further in view of Sadlowski (US 2005/0124521).
Jung, Corradini and Gohl are relied upon as set forth above.
Jung, Corradini and Gohl do not specify the types of stains.
Sadlowski teaches that stains such as wine, tea, coffee, and grease are conventionally encountered in regular washing cycles  (paragraph 0036) and surfactants are used in laundry detergents to combat these stains (paragraphs 0054,0004,claim1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laundering methods of Jung, Corradini and Gohl by using detergents comprising detersive surfactants and treating clothes with wine, tea, coffee, greasy stains and soils as Sadlowski teach these stains are routinely present of items that undergo conventional laundering and surfactants present in laundry detergents enhance the mechanical removal of these stains. 

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (EP 437713) in view of Corradini (US 2008/0287330) and Gohl (US 2004/0138084) and further in view of Celotto (US 2014/0165663)
Jung, Corradini and Gohl are relied upon as set forth above.
Jung, Corradini and Gohl do not specify the mixer and flowmeter.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laundering methods of Jung, Corradini and Gohl by using a in line mixer and flow meter to combine the water softener and water at the desired ratio by measuring and monitoring the flow, making a uniform mixture an metering the controlled amount to the washing machine tub as this provide a mechanism for producing a homogeneous solution of the water softener or detergent which is meter as the appropriate quantity to make a correct concentration solution and deliver it to the washing machine tub to be applied to the laundry for effective cleaning. Pretreating with composition effectively free of surfactant is possible as Jung teaches water softeners can be added prior to the detergent to pre-soften the water and Corradini and Gohl teach the claimed softeners as effective sequestrants. 

Response to Arguments
Applicant’s arguments regarding the rejections over Jung in view of Corradini and Gohl have been fully considered and are not persuasive.  Jung teaches all the water including the fresh water can be pre-softened by contact with the softening agent prior to be admitted into the washing machine tub for use in a wash cycle. Jung recognizes the wash waster when pretreated with softener enhanced the detergent cleaning and softening allows the detergent to work more effectively and immediately develop its full washing power. It would be obvious to use the maximal amount of pre-softened water to increase detergent efficiency and get the best soil removal results. Since Jung teaches all the water can be passed through the softening unit before entering the washing machine tub this means 100% treated water by the total volume of water used by the automatic laundry machine for treating fabrics during one wash cycle is encompassed in the teachings. It would have been obvious to one of ordinary skill in the art to optimize the pre-treated water to the claimed concentration as Jung clearly recognizes the softener as a result effective variable with greatly enhances laundering efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761